UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-K xANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year endedDecember 31, 2013 or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 333-164856 STRATEX OIL & GAS HOLDINGS, INC. (exact name of registrant as specified in its charter) Colorado 94-3364776 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 30 Echo Lake Road, Watertown, CT (Address of principal executive offices) (Zip Code) 860-417-2465 (Registrant’s telephone number, including area code) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yeso Nox Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yeso Nox Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter periodthat the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNoo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNox As of March 27, 2014 there were47,542,376shares of common stock outstanding. The aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed fiscal quarter was: $14,007,713 based on a price of $.32 per share. Documents Incorporated by Reference:None TABLE OF CONTENTS PART I Item 1. Business 1 Item 1a. Risk Factors 15 Item 1b. Unresolved Staff Comments 23 Item 2. Properties 23 Item 3. Legal Proceedings 26 Item 4. Mine Safety Disclosures 26 PART II Item 5. Market For The Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases Of Equity Securities 27 Item 6. Selected Financial Data 28 Item 7. Management's Discussion and Analysis Of Financial Condition and Results of Operations 28 Item 7a. Quantitative and Qualitative Disclosures About Market Risk 33 Item 8. Financial Statements and Supplementary Data 34 Item 9. Changes In and Disagreements With Accountants on Accounting and Financial Disclosure 35 Item 9A. Controls and Procedures 35 Item 9B. Other Information 35 PART III Item 10. Directors, Executive Officers and Corporate Governance 36 Item 11. Executive Compensation 38 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 39 Item 13. Certain Relationships and Related Transactions, and Director Independence 40 Item 14. Principal Accountant Fees and Services 41 Item 15. Exhibits and Financial Statement Schedules 41 PART I Item 1.Business. Corporate History We were originally incorporated as Poway Muffler and Brake Inc. in California on August 15, 2003 to enter the muffler and brakes business.On December 15, 2008, a merger was effected with Ross Investments Inc., a Colorado shell corporation.Ross Investments was the acquirer and the surviving corporation.Ross Investments Inc. then changed its name to Poway Brake and Muffler Inc. On May 25,2012, we filed an Amendment to our Certificate of Incorporation by which we changed our name from Poway Muffler and Brake, Inc., a Colorado corporation, to Stratex Oil and Gas Holdings, Inc., with the Secretary of the State of Colorado. On July 6, 2012, Stratex Acquisition Corp., a wholly-owned subsidiary of Stratex Oil & Gas Holdings, Inc. merged with and into Stratex Oil & Gas, Inc., a Delaware corporation (“SOG”), (the “Merger”). SOG was the surviving corporation of that Merger. As a result of the Merger, we acquired the business of SOG, and continue the business operations of SOG as a wholly-owned subsidiary. Properties and Strategy We are an independent energy company focused on the acquisition and subsequent exploitation and development of predominantly crude oil in Texas as well as varied non-operated working interests in North Dakota, Montana and Kansas. In Texas, we have interests in certain properties located in Zavala and Callahan Counties. Our Zavala County acreage lies within the established oil rim of the very prolific Eagle Ford Shale play (“Eagleford”), one of the most actively drilled basins in the United States. The play is also known for multiple stacked pay zones and is also highly prospective for the San Miguel, Austin Chalk and Buda formations, which all produce within the general vicinity.Management views our Zavala County acreage as the cornerstone of its present development program.Our Callahan County property is situated on acreage where we intend to drill low risk, shallow wells.In Montana, we focus on stacked Williston Basin production primarily form the Bakken Shale, and Three Forks formations.Our Kansas production is primarily attributable to the shallow Arbuckle formation. Present corporate strategy is to internally identify those prospects, which may take the form of acquisition of bolt on acreage and/or production within existing core areas or other potentially opportunistic areas of interest. We intend to evaluate those prospects utilizing subsurface geology, geophysical data and existing well control.Currently, we utilize the services of geologists, petroleum engineers and geophysicists with local expertise on a contract basis, in order to maintain a low cost structure. To date, the Company has only held small, passive, non-operated working interests in North Dakota, Montana and Kansas.By virtue of our two recently announced transactions in Zavala and Callahan Counties, Texas, the Company now intends to actively exploit these properties by assuming operator status and owning large and in these 2 particular instances, majority, working interests.Upon assuming the role of operator, subject to the terms of the underlying leases, the Company will be able to have full control over the timing of expenditures, drilling and completion costs, and operating budgets. The Company currently owns an interest in 32 wells, 26 of which account for the Company’s present net production and cash flow. Currently, we hold approximately 10,212 net leasehold acres in Sheridan, Montana, Williams, Divide, Mountrail, and Stark Counties, North Dakota and Callahan and Zavala Counties, Texas. Management regards its Zavala County opportunity as the cornerstone of the Company’s development program.The Eagle Ford formation (also called the Eagle Ford Shale) is a sedimentary rock formation from the late Cretaceous age underlying much of south Texas, consisting of organic matter-rich fossiliferous marine shale. It derives its name from the old community of Eagle Ford, where outcrops of the Eagle Ford Shale were first observed. The Eagle Ford Shale is presently one of the most actively drilled targets for oil and gas in the United States. Drilling and Acreage Plans Zavala County, Texas Project On December 3, 2013 we entered into a Joint Development Agreement (the “JDA”) with Eagleford Energy, Inc., (“Eagleford”) and its wholly owned subsidiary, Eagleford Energy Zavala, Inc. (“Eagleford Zavala”). Subject to the satisfaction of certain terms and conditions in the JDA, Eagleford Zavala granted the Company the exclusive right to operate and develop approximately 2,549 leasehold acres under a certain lease, located in Zavala County, Texas (the “Zavala County Lease”), situated within the established oil rim of the Eagle Ford Shale play. Eagleford Zavala has a 100% working interest (“WI”) and a 75% net revenue interest (“NRI”) in the Zavala County Lease. -1- The Zavala County Lease is also highly prospective for other locally prolific stacked pay zones including, but not limited to the Austin Chalk and Buda, as well as the San Miguel (heavy oil). Local operators in the Eagle Ford are successfully exploiting the oil in place utilizing horizontal drilling and multi-stage hydraulic fracs on 60 to 80 acre spacing units. On this basis, Management believes there are up to 42 horizontal drilling locations in the Eagle Ford formation alone. Eagleford Zavala indicates 14 horizontal locations for the Austin Chalk and 32 horizontal locations for the Buda have also been mapped, with additional locations possible. In addition, there is significant heavy oil in place in the San Miguel formation. The Company is considering various enhanced recovery methodologies, which could include waterflood or steam injection. We intend to aggressively exploit the Zavala County Lease following the timely frac and completion of the Matthews #1H. Pursuant to the JDA, on or prior to March 31, 2014, the Company has agreed to complete, or cause to be completed, the hydraulic fracturing (“frac”) of the Matthews #1H well, and to pay all future costs associated therewith. Eagleford originally drilled the Matthews #1H in October 2010. Under the terms of the JDA, we intend to initiate the frac and completion of the well, at an estimated cost of up to $2.0 million. The Company will pay 100% of those costs, in return for a 66.67% WI and a 50% WI after payout. “Payout” means the point in time when the Company shall have recouped from the proceeds of oil and gas production from such Matthews #1H Well, after deducting (a) severance, production, windfall profit and other taxes payable on such share of production, and (b) lessor's royalties of twenty percent (20%) and overriding royalties of five percent (5%) an amount equal to the aggregate of all costs incurred by the Company in performing the frac and completion. The JDA further provides that, following the timely fracturing of the Matthews #1H, the Company shall have earned and be entitled to receive an assignment of an undivided 50% working interest in the entire 2,549 acres. As consideration for the rights granted to the Company under the JDA, we agreed to pay $300,000 as follows: (i) $150,000 was delivered on December 4, 2013 to the lessors under the Zavala County Lease, on behalf of Eagleford Zavala, (ii) $50,000 was delivered to Eagleford on December 4, 2013 and (iii) $100,000 was delivered to Eagleford on January 14, 2014. The Matthews #1H was originally drilled to a total measured vertical depth of 8,500 feet, of which more than 5,100 feet was vertical depth into the Buda formation, which sits directly below the Eagle Ford Shale. The well was then whipstocked at the top of the Austin Chalk, directly above the Eagle Ford Shale, and drilled with an 800 foot curve into the Eagle Ford Shale. Subsequently, a 3,300 foot lateral through the Eagle Ford was drilled in order to more efficiently exploit the reservoir. A shot point sleeve from Baker Hughes was installed to protect the wellbore and accommodate a multi stage frac. The Matthews #1H was extensively logged, and 36 sidewall cores were taken from 4 formations, including (in descending order) the San Miguel, Austin Chalk, Eagle Ford, and Buda. The logs were then interpreted by Weatherford International, Ltd., and the sidewall cores were analyzed by Core Laboratories and Weatherford. Subsequently, Ryder Scott Company, LP utilized the information, as well as other data, to prepare an evaluation of the recoverable contingent resources associated with the discovered petroleum initially in place in the Eagle Ford Shale. Under the terms of the Zavala County Lease, the lessee (Eagleford Zavala) is required to either frac the Matthews #1H or spud a new well prior to the expiration of the Primary Term which was January 31, 2014.Eagleford Zavala has the right to extend the Primary Term for up to two additional months by paying the lessors a fee of $30,000 for each one month extension. On January 23, 2014 the Company did exercise its right to extend the lease for 30 days, and has commenced the frac of Matthews #1H in February 2014.Eagleford Zavala has timely satisfied the foregoing requirement and the Zavala County Lease will remain in full force and effect. Beginning in the second lease year, Eagleford Zavala will be required to meet an annual minimum royalty of $850,000 per year and to drill at least two new wells per year.Failure to meet these requirements will result in a termination of the Zavala County Lease, except for such acreage retained by production. Callahan County, Texas Project On November 22, 2013, we entered into a certain Purchase, Participation and Operations Agreement (“Callahan”) with Mesa Resources, Inc., a Nevada corporation (“Mesa”), pursuant to which, among other things (i) we agreed to acquire from Mesa, and Mesa agreed to sell and convey to us, a 64% working interest and 48.64% net revenue interest in and to an approximately 58-acre oil and gas property (the “Property”) located in Callahan County, Texas in exchange for a cash payment of $300,800 and the issuance to Mesa of 150,000 shares of common stock of the Company (valued at $18,000) and (ii) the parties set forth their understanding regarding (A) drilling, completion and workover activities to be conducted on the Property by Mesa, (B) operatorship of the Property, (C) an area of mutual interest (an “AMI”) in the vicinity of the Property and (D) pursuit of additional opportunities within the AMI.Mesa is entitled to a 12.5% back-in working interest and 9.5% net revenue interest in and to the Property after payout, which burden of the back-in interest to Mesa will be borne by all working interest owners proportional to each working interest owner’s before payout working interest.The term “after payout” means the first day of the month following the month during which the cumulative net operating income received by the Company from the Property equals $300,800.The purchase and participation price is an all-inclusive fixed turnkey price.Thus, the Company will not be responsible for any portion of cost over-runs, if any, nor will it be entitled to the benefits of cost savings, if anyit had acquired in certain working interests in the Jeffrey Lease located in Callahan County, TX (the “Callahan County Lease"). The Company intends to conduct various drilling, workover and completion activity on the Property. The Company will own a 64% working interest and a 48.64% net revenue interest in what will initially encompass a 58 acre pooled tract. The seller will be entitled to a 12.5% back in WI (9.5% NRI), to be borne by all working interest owners. After payout, the Company will own a 56% WI (42.56% NRI). -2- Our interest in the Callahan County Lease currently includes 5 wellbores, of which 1 is active but currently shut in, 2 are former producers capable of conversion into injection/salt water disposal wells, and 2 are presently salt water disposal wells (one of which is capable of being converted back to producers status). The work program is ongoing and is on schedule to be completed during the first quarter of 2014. In addition, 3 infill locations will be drilled by the Company and other WI owners within the productive limits of the EGN Field. The primary drilling objective of the 3 well infill program is the prolific King Sand, at a depth of approximately 1,500 feet. The consideration for the acquisition includes the entire cost of the work program. Upon completion of the work program, the Company will have the right to assume the role of operator. The Bakken, Three Forks, Permian & Gulf Coast Formations The Company presently holds small, non-operated working interests in the following formations: The Bakken The Bakken formation is an oil-bearing strata underlying parts of the Williston Basin of Montana and North Dakota. The Bakken is located between 8,000 and 11,000 feet below surface and is comprised of three members: the lower shale, middle dolomite, and upper shale. The middle member holds the majority to the oil reserves. Oil production in this region dates back to the 1950s, but was largely unsuccessful. The vertical wells drilled around this time couldn’t produce oil at high rates. The vertical wells only had about 50 to 100 feet of the shaft that reached the middle Bakken. The application of horizontal wells with fracturing technology has allowed production to dramatically increase. The Three Forks The Three Forks formation is made up of sand and porous rock directly below North Dakota’s portion of the Bakken formation, where oil-producing rock is sandwiched between layers of shale about 2 miles underground. Permian & Gulf Coast The Permian Basin is an oil-and-gas-producing area located in West Texas and the adjoining area of southeastern New Mexico. The Permian Basin covers an area approximately 250 miles wide and 300 miles long. The Permian Basin, has oil and natural gas production ranging from depths from a few hundred feet to five miles below the surface has produced over 29 billion barrels of oil and 75 trillion cubic feet of gas and it is estimated by industry experts to contain recoverable oil and natural gas resources exceeding what has been produced over the last 90 years. Recent increased use of enhanced-recovery practices in the Permian Basin has produced a substantial impact on U.S. oil production. Drilling Hydraulic Fracturing Hydraulic Fracturing is a technique that can increase the flow of oil or gas from a well. The procedure is done by pumping high quantities of liquid down a well into the reservoir rock at a high pressure to fracture the rock. The technique creates a network of interconnected fractures that allow more oil to flow through the rock. Horizontal Drilling Horizontal Drilling is useful in reaching targets and stimulating reservoirs in ways that cannot be achieved with vertical wells. A rock unit that is only 50 feet thick is limited to a pay zone that is 50 feet in length with a vertical well. A well drilled horizontally can expand the limited pay zone thousands of feet. Also, horizontal drills can deliberately intersect fractures. The productivity of these wells can be increased tremendously with the use of horizontal drills. -3- Marketing and Customers As a non-operator, we intend to rely on outside operators for the transportation, marketing/sales and account reporting for all production. The operators of our wells will be responsible for the marketing and sales of all production to regional purchasers of petroleum products, and we intend to evaluate the credit worthiness of those purchasers periodically. Disclosure of Reserves Below is a summary of oil and gas reserves as of the fiscal-year ended December 31, 2013. Reserves Reservescategory Oil (Barrels) Naturalgas (Mcf) Liquid Natural Gas (Barrels) Syntheticgas (Mcf) Proved - Developed: North America - Undeveloped: North America - - TOTAL PROVED - Our proved oil and natural gas reserves are all located in the United States, primarily in the Bakken and the Williston Basin in Montana and North Dakota. The reservoir engineering reports used in this Report on Form 10-K is calculated as of December 31, 2013. The estimates of proved reserves at December 31, 2013 are based on reports prepared by LaRoche Petroleum Consultants, Ltd. (the “Engineering Reports”). Proved reserves were estimated in accordance with the guidelines established by the SEC and the Financial Accounting Standards Board (“FASB”). Proved reserves and future net revenue to the evaluated interests were based on economic parameters and operating conditions considered applicable as of December 31, 2013 and are pursuant to the financial reporting standards of the SEC and prepared in accordance with the SPE 2007 Standards promulgated by the Society of Petroleum Engineers. The reserves projections in this evaluation are based on the use of the available data and accepted industry-engineering methods. Qualifications of Technical Persons and Internal Controls over Reserves Estimation Process Our policies regarding internal controls over the recording of reserves estimates requires reserves to comply with the SEC definitions and guidance and be prepared in accordance with the SPE 2007 Standards promulgated by the Society of Petroleum Engineers.Our procedures require that our reserve report be prepared by a third-party registered independent engineering firm at the end of every year based on information we provide to such engineer. We accumulate historical production data for our wells, calculate historical lease operating expenses and differentials, update working interests and net revenue interests, obtain updated authorizations for expenditure (“AFEs”) and obtain geological and geophysical information from operators. This data is forwarded to our third-party engineering firm for review and calculation. Our Chief Executive Officer / Chief Financial Officer provide a final review of our reserve report and the assumptions relied upon in such report. William M. Kazmann, Petroleum Engineer and Geological Advisor, was our third party reserve engineer for the preparation of our reserve reports for the past 3 years. Mr. Kazmann has been a petroleum engineering and geological advisor for more than 35 years with multi-disciplinary experience in the oil and gas industry.He meets or exceeds the education, training, and experience requirements set forth in the Standards Pertaining to the Estimating and Auditing of Oil and Gas Reserves Information promulgated by the Society of Petroleum Engineers and is proficient in judiciously applying industry standard practices to engineering and geoscience evaluations as well as applying SEC and other industry reserves definitions and guidelines. -4- Proved Undeveloped Reserves As of December 31, 2013, there were 2,417 (Barrels) of oil and 2,099 (Mcf) of gas in undeveloped reserves. During fiscal year 2013, we focused primarily on the acquisition of existing well properties.As a result, investment in converting proved undeveloped reserves to proved developed reserves was limited. Oil and Gas Production, Production Prices and Production Costs Oil and Gas Production The following table summarizes the production of oil and natural gas by geographical area for the period ended December 31, 2013. Product Williston Basin Denver-Julesburg Basin Arbuckle Basin Total Oil (Bbls) Gas (Mcf) - - BOE Production Prices The following table summarizes the average sales price per unit of oil and natural gas by geographical areafor the period ended December 31, 2013: Product WillistonBasin Denver-Julesburg Basin Arbuckle Basin Oil (Bbls) $ $ $ Gas (Mcf) $ N/A N/A LNG(Bbls) N/A N/A N/A Production Prices Average production costs per Barrel of Oil Equivalent (BOE) including ad valorem and severance taxes were $32.74 for the period ended December 31, 2013.Excluding severance taxes, production costs per BOE were $20.50 for the period ended December 31, 2013. The following table summarizes the weighted average prices utilized in the reserve estimates for 12/31/13 as adjusted for location, grade and quality: Prices utilized in the reserve estimates: WillistonBasin Denver-Julesburg Basin Arbuckle Basin Oil per Bbl(a) $ $ $ Gas per MCF(a) $ $ $ - (a) The pricing used to estimate our December 31, 2013 reserves were based on a 12-month unweighted average realized price as adjusted for location, grade and quality. -5- Oil and natural gas reserve quantity estimates are subject to numerous uncertainties inherent in the estimation of quantities of proved reserves and in the projection of future rates of production and the timing of development expenditures. The accuracy of such estimates is a function of the quality of available data and of engineering and geological interpretation and judgment. Capitalized Costs Related to Oil and Gas Assets Proved properties Unproved properties Total Less: amount impaired ) Capitalized cost, net of impairment Less: accumulated depletion ) ) Costs incurred in Oil and Gas Activities: Development Exploration - - Total Future cash flows relating to proved reserves: Future cash inflows Future operating costs ) ) Future development costs - - Future asset retirement costs ) ) Future income taxes - - Future net cash flows 10% discount factor ) ) Standardized measure Reconciliation of future cash flows relating to proved reserves: Undiscounted value as at January 1 Extensions and discoveries Dispositions - - Production ) ) Revisions of prior volume estimates Revisions of pricing - Undiscounted value as at December 31 10% discount factor ) ) Standardized measure Dry Holes Through the date of this Report on 10-K, we experienced one dry hole. -6- Drilling Activity and other Exploratory and Development Activities Productive and Exploratory Wells Drilled During this fiscal year through the date hereof, operators drilled and completed 3 gross and net exploratory wells on our leaseholds. Productive and Dry Development Wells Drilled In the fiscal year ended December 31, 2013, we participated on a non-operated basis in 26 gross and 2.54 net development wells on minority working interest acreage. Present Activities We currently have 3 wells that are in the process of being drilled in Callahan County, Texas, and 1 well being drilled in Billings County North Dakota. Delivery Commitments We do not currently have any delivery commitments for product obtained from our wells. Oil and Gas Properties, Wells, Operations and Acreage The following table summarizes as of the date hereof, the total gross and net productive wells, expressed separately for oil and gas and the total gross and net developed acreage (i.e., acreage assignable to productive wells). Oil Wells Gas Wells TotalWells Gross Net Gross Net Gross Net Sheridan County, MT - - Roosevelt County, MT - - Billings County, ND - - Stark County, ND - - Williams County, ND - - Divide County, ND - - Callahan County, TX Zavala County, TX - - Lane County,KS - - Total - - HBPAcreage Total Acreage Gross Net Gross Net Sheridan County, MT 16 16 Roosevelt County, MT Billings County, ND Stark County, ND 71 71 Williams County, ND 2 2 Divide County, ND 4 4 Callahan County, TX 58 37 58 37 Zavala County, TX - Lane County,KS 25 25 Total -7- The following table summarizes as of the date hereof, the amount of undeveloped leasehold acreage expressed in both gross and net acres by geographic area and the minimum remaining terms of leases and concessions. Held by ProductionAcreage Total Acreage Total Acreage Subject to Expiration Expiration Date Range Gross Net Gross Net Gross Net Sheridan County, MT - - Range 2015-2016 Billings County, ND 26 26 - - Stark County, ND - - Williams County, ND - - 37 37 Divide County, ND - Golden Valley , ND - - Range2015-2019 Montrail County, ND - - Callahan County, TX - Zavala County, TX - - Total 26 As of December 31, 2013, we have approximately10,212 net acres inSheridan County, Roosevelt County, Montana,Williams County, Divide County, Mountrail County, Golden Valley County, and Stark County, North Dakota,Callahan County and Zavala County, Texas, and Lane County Kansas.The expiration of the majority of these leases ranges from 3 to 5 years and in some instances, the acreage has additional options to extend the lease maturity. We do not own the majority working interest in this acreage, nor do we have any ability to influence the potential development of this acreage within the terms of the lease.For our leased acreage we are currently evaluating our options to selectively drill some of these leases to hold this acreage by production. Our non-operated minority interest acreage is primarily not held by production as only 26 of our9,602 net acres undeveloped is held by production.Our acreage exposure is very granular; we also hold 11 leases with a typical working or royalty interest ranging from less than 1% to 64%. We hold approximately 9,577 net acres that expire from 2014 to 2019 with the majority of the leases not having any extension options. Competitive Advantage We believe our competitive advantage is our streamlined operating model, which we believe may enable us to grow leasehold acquisition and acreage development at an accelerated pace in the future.We intend to utilize our capital to expand our lease holdings and contract with third party operators to drill our majority working interest leasehold acreage. By eliminating the staffing required to manage this process internally, we reduce our fixed employee cost structure and overhead.Further, utilizing a non-operator business model, we are not limited in acquisition size of leasehold acreage and participation.Therefore, we believe we have more opportunity to acquire smaller, but more numerous, leasehold acreage in and around prolific areas which, although beneficial to us, are not preferred by larger, operating-oriented companies. -8- Employees We currently have 1 full time employee and 1 significant consultant. As a result of our recent transactions in Texas, we intend to selectively increase our management team and have opened a corporate office in Texas. Environmental Matters The operations of our properties are subject to numerous federal, state and local laws and regulations governing the discharge of materials into the environment or otherwise relating to environmental protection. Applicable U.S.federal environmental laws include, but are not limited to, the Comprehensive Environmental Response, Compensation, and Liability Act (“CERCLA”), the Clean Water Act (“CWA”) and the Clean Air Act (“CAA”). These laws and regulations govern environmental cleanup standards, require permits for air, water, underground injection, solid and hazardous waste disposal and set environmental compliance criteria. In addition, state and local laws and regulations set forth specific standards for drilling wells, the maintenance of bonding requirements in order to drill or operate wells, the spacing and location of wells, the method of drilling and casing wells, the surface use and restoration of properties upon which wells are drilled, the plugging and abandoning of wells, and the prevention and cleanup of pollutants and other matters. We and our operating partners maintain insurance against costs of clean-up operations, but we and our operating partners are not fully insured against all such risks. Additionally, Congress and federal and state agencies frequently revise the environmental laws and regulations, and any changes that result in delay or more stringent and costly permitting, waste handling, disposal and clean-up requirements for the oil and gas industry could have a significant impact on our operating costs. Although future environmental obligations are not expected to have a material impact on the results of our operations or financial condition, there can be no assurance that future developments, such as increasingly stringent environmental laws or enforcement thereof, will not cause us to incur material environmental liabilities or costs. Public and regulatory scrutiny of the energy industry has resulted in increased environmental regulation and enforcement being either proposed or implemented. For example, in March 2010, the Environmental Protection Agency (the “EPA”) announced its National Enforcement Initiatives for 2011 to 2013, which includes the addition of “Energy Extraction Activities” to its enforcement priorities list. According to the EPA’s website, “some energy extraction activities, such as new techniques for oil and gas extraction and coal mining, pose a risk of pollution of air, surface waters and ground waters if not properly controlled.” To address these concerns, the EPA is developing an initiative to ensure that energy extraction activities are complying with federal environmental requirements. This initiative will be focused on those areas of the country where energy extraction activities are concentrated, and the focus and nature of the enforcement activities will vary with the type of activity and the related pollution problem presented. This initiative could involve a large scale investigation of our operating partners’ facilities and processes, and could lead to potential enforcement actions, penalties or injunctive relief against us and/or our operating partners. Failure to comply with these laws and regulations may result in the assessment of administrative, civil and criminal fines and penalties and the imposition of injunctive relief. Accidental releases or spills may occur in the course of the operations of our properties, and we cannot assure you that we will not incur significant costs and liabilities as a result of such releases or spills, including any third-party claims for damage to property, natural resources or persons. Although we believe that our operating partners are in substantial compliance with applicable environmental laws and regulations and that continued compliance with existing requirements will not have a material adverse impact on us, there can be no assurance that this will continue in the future. The environmental laws and regulations that could have a material impact on the oil and natural gas exploration and production industry and our business are as follows: Hazardous Substances and Wastes.CERCLA, also known as the “Superfund law,” imposes liability, without regard to fault or the legality of the original conduct, on certain classes of persons that are considered to be responsible for the release of a “hazardous substance” into the environment. These persons include the owner or operator of the disposal site or sites where the release occurred and companies that transported or disposed or arranged for the transport or disposal of the hazardous substances found at the site. Persons who are or were responsible for releases of hazardous substances under CERCLA may be subject to joint and several liability for the costs of cleaning up the hazardous substances that have been released into the environment and for damages to natural resources, and it is not uncommon for neighboring landowners and other third parties to file corresponding common law claims for personal injury and property damage allegedly caused by the hazardous substances released into the environment. -9- The Resource Conservation and Recovery Act (“RCRA”) generally does not regulate wastes generated by the exploration and production of natural gas and oil. The RCRA specifically excludes from the definition of hazardous waste “drilling fluids, produced waters and other wastes associated with the exploration, development or production of crude oil, natural gas or geothermal energy.” However, legislation has been proposed in Congress from time to time that would reclassify certain natural gas and oil exploration and production wastes as “hazardous wastes,” which would make the reclassified wastes subject to much more stringent handling, disposal and clean-up requirements. If such legislation were to be enacted, it could have a significant impact on our operating costs, as well as the natural gas and oil industry in general. An environmental organization recently petitioned the EPA to reconsider certain RCRA exemptions for exploration and production wastes. Moreover, ordinary industrial wastes, such as paint wastes, waste solvents, laboratory wastes and waste oils, may be regulated as hazardous waste. We lease onshore properties that for a number of years have been used for or associated with the exploration and production of natural gas and oil. Although our operating partners may have utilized operating and disposal practices that were standard in the industry at the time, hydrocarbons or other wastes may have been disposed of or released on or under the properties owned or leased by us on or under other locations where such wastes have been taken for disposal. In addition, these properties, prior to our obtaining an interest therein, may have been operated by third parties whose treatment and disposal or release of wastes was not under our control. These properties and the wastes disposed thereon may be subject to CERCLA, the CWA, the RCRA and analogous state laws. Under such laws, we could be required to remove or remediate previously disposed wastes (including waste disposed of or released by prior owners or operators) or property contamination (including groundwater contamination by prior owners or operators), or to perform remedial plugging or closure operations to prevent future contamination. Waste Discharges.The CWA and analogous state laws impose restrictions and strict controls with respect to the discharge of pollutants, including spills and leaks of oil and other substances, into waters of the United States. The discharge of pollutants into regulated waters is prohibited, except in accordance with the terms of a permit issued by the EPA or an analogous state agency. The CWA and regulations implemented thereunder also prohibit the discharge of dredge and fill material into regulated waters, including jurisdictional wetlands, unless authorized by an appropriately issued permit. Spill prevention, control and countermeasure requirements of federal laws require appropriate containment beams and similar structures to help prevent the contamination of navigable waters by a petroleum hydrocarbon tank spill, rupture or leak. In addition, the CWA and analogous state laws require individual permits or coverage under general permits for discharges of storm water runoff from certain types of facilities. Federal and state regulatory agencies can impose administrative, civil and criminal penalties as well as other enforcement mechanisms for non-compliance with discharge permits or other requirements of the CWA and analogous state laws and regulations. We believe that the operations of our properties are in substantial compliance with the CWA for the well that we operate. On February 16, 2012, the EPA issued the final 2012 construction general permit (“CGP”) for storm water discharges from construction activities involving more than one acre, which will provide coverage for a five year period.The 2012 CGP modifies the prior CGP to implement the new Effluent Limitations Guidelines and New Source Performance Standards for the Construction and Development Industry. The new rule includes new and more stringent restrictions on erosion and sediment control, pollution prevention and stabilization, although a numeric turbidity limit for certain larger construction sites has been stayed as of January 4, 2011. Air Emissions.The CAA and associated state laws and regulations restrict the emission of air pollutants from many sources, including oil and gas operations. New facilities may be required to obtain permits before construction can begin, and existing facilities may be required to obtain additional permits and incur capital costs in order to remain in compliance. More stringent regulations governing emissions of toxic air pollutants and greenhouse gases (“GHGs”) have been developed by the EPA and may increase the costs of compliance for some facilities. Oil Pollution Act.The Oil Pollution Act of 1990, as amended (“OPA”) and regulations thereunder impose a variety of requirements on “responsible parties” related to the prevention of oil spills and liability for damages resulting from such spills in United States waters. A “responsible party” includes the owner or operator of an onshore facility, pipeline or vessel, or the lessee or permittee of the area in which an offshore facility is located. OPA assigns liability to each responsible party for oil cleanup costs and a variety of public and private damages. While liability limits apply in some circumstances, a party cannot take advantage of liability limits if the spill was caused by gross negligence or willful misconduct or resulted from violation of a federal safety, construction or operating regulation. If the party fails to report a spill or to cooperate fully in the cleanup, liability limits likewise do not apply. Few defenses exist to the liability imposed by OPA. OPA imposes ongoing requirements on a responsible party, including the preparation of oil spill response plans and proof of financial responsibility to cover environmental cleanup and restoration costs that could be incurred in connection with an oil spill. -10- National Environmental Policy Act.Oil and natural gas exploration and production activities on federal lands are subject to the National Environmental Policy Act (“NEPA”). NEPA requires federal agencies, including the Department of Interior, to evaluate major agency actions having the potential to significantly impact the environment. The process involves the preparation of either an environmental assessment or environmental impact statement depending on whether the specific circumstances surrounding the proposed federal action will have a significant impact on the human environment. The NEPA process involves public input through comments which can alter the nature of a proposed project either by limiting the scope of the project or requiring resource-specific mitigation. NEPA decisions can be appealed through the court system by process participants. This process may result in delaying the permitting and development of projects, increase the costs of permitting and developing some facilities and could result in certain instances in the cancellation of existing leases. Endangered Species Act.The Endangered Species Act (“ESA”) restricts activities that may affect endangered or threatened species or their habitats. While some of our operations may be located in areas that are designated as habitats for endangered or threatened species, we believe that our operations are in substantial compliance with the ESA. However, the designation of previously unidentified endangered or threatened species could cause us to incur additional costs or become subject to operating restrictions or bans in the affected states. Worker Safety.The Occupational Safety and Health Act (“OSHA”) and comparable state statutes regulate the protection of the health and safety of workers. The OSHA hazard communication standard requires maintenance of information about hazardous materials used or produced in operations and provision of such information to employees. Other OSHA standards regulate specific worker safety aspects of our operations. Failure to comply with OSHA requirements can lead to the imposition of penalties. Safe Drinking Water Act.The Safe Drinking Water Act (“SDWA”) and comparable state statutes restrict the disposal, treatment or release of water produced or used during oil and gas development. Subsurface emplacement of fluids (including disposal wells or enhanced oil recovery) is governed by federal or state regulatory authorities that, in some cases, includes the state oil and gas regulatory authority or the state’s environmental authority. These regulations may increase the costs of compliance for some facilities. Hydraulic Fracturing.Our operating partners ordinarily use hydraulic fracturing as a means to maximize the productivity of our oil and gas wells in the basins in which our properties are located. Our net acreage position in the basins in which hydraulic fracturing is utilized total approximately22,337 netacres and represents approximately 100% of our domestic proved undeveloped oil and gas reserves. The average drilling and completion costs for each basin will vary, as will the cost of each well within a given basin. These costs are treated in the same way that all other costs of drilling and completion of our wells are treated and are built into and funded through our normal capital expenditure budget. The protection of groundwater quality is extremely important to us. We require that our operating partners follow applicable standard industry practices and legal requirements for groundwater protection in operating our wells. These measures are subject to close supervision by state and federal regulators (including the Bureau of Land Management (BLM) with respect to federal acreage), which conduct many inspections during operations that include hydraulic fracturing. Industry standards and legal requirements for groundwater protection focus on five principal areas: (i)pressure testing of well construction and integrity, (ii)lining of pits used to hold water and other fluids used in the drilling process isolated from surface water and groundwater, (iii)casing and cementing practices for wells to ensure separation of the production zone from groundwater, (iv)disclosure of the chemical content of fracturing liquids, and (v)setback requirements as to the location of waste disposal areas. The legal requirements relating to the protection of surface water and groundwater vary from state to state and there are also federal regulations and guidance that apply to all domestic drilling. In addition, the American Petroleum Institute publishes industry standards and guidance for hydraulic fracturing and the protection of surface water and groundwater. Our policy and practice is to require our operating partners to follow all applicable guidelines and regulations in the areas where we conduct hydraulic fracturing. -11- In addition to the required use of and specifications for casing and cement in well construction, we require that our operating partners will observe regulatory requirements and what they consider best practices to ensure wellbore integrity and full isolation of any underground aquifers and protection of surface waters. These may include some or all of the following: ● Prior to perforating the production casing and hydraulic fracturing operations, the casing is pressure tested. ● Before the fracturing operation commences, all surface equipment is pressure tested, which includes the wellhead and all pressurized lines and connections leading from the pumping equipment to the wellhead. During the pumping phases of the hydraulic fracturing treatment, specialized equipment is utilized to monitor and record surface pressures, pumping rates, volumes and chemical concentrations to ensure the treatment is proceeding as designed and the wellbore integrity is sound. Should any problem be detected during the hydraulic fracturing treatment, the operation is shut down until the problem is evaluated, reported and remediated. ● As a means to protect against the negative impacts of any potential surface release of fluids associated with the hydraulic fracturing operation, special precautions are taken to ensure proper containment and storage of fluids. For example, any earthen pits containing non-fresh water must be lined with a synthetic impervious liner. These pits are tested regularly, and in certain sensitive areas have additional leak detection systems in place. At least two feet of freeboard, or available capacity, must be present in the pit at all times. In addition, earthen berms are constructed around any storage tanks, any fluid handling equipment, and in some cases around the perimeter of the location to contain any fluid releases. These berms are considered to be a “secondary” form of containment and serve as an added measure for the protection of groundwater. ● In Colorado, baseline water monitoring may be required by the Colorado Oil and Gas Conservation Commission (“COGCC”) or BLM as a condition of approval for the drilling permit, but otherwise it is not a requirement. Industry worked with the Colorado Oil & Gas Association as well as the COGCC to adopt a voluntary baseline groundwater quality sampling program. Our operating partner in Colorado has committed to the program that went into effect in August 2011. ● There are currently no regulatory requirements to conduct baseline water monitoring in the Bakken Shale. We expect our operating partners to voluntarily conduct water monitoring in the Bakken Shale. Once a pipe is set in place, cement is pumped into the well where it hardens and creates a permanent, isolating barrier between the steel casing pipe and surrounding geological formations. This aspect of the well design essentially eliminates a “pathway” for the fracturing fluid to contact any aquifers during the hydraulic fracturing operations. Furthermore, in the basins in which our operating partners may conduct hydraulic fracturing, the hydrocarbon bearing formations are separated from any usable underground aquifers by thousands of feet of impermeable rock layers. This wide separation serves as a protective barrier, preventing any migration of fracturing fluids or hydrocarbons upwards into any groundwater zones. In addition, the vendors our operating partners may employ to conduct hydraulic fracturing will likely be required to monitor all pump rates and pressures during the fracturing treatments. This monitoring typically occurs on a real-time basis and data is recorded to ensure protection of groundwater. The cement and steel casing used in well construction can have rare failures. Any failure in isolation is reported to the applicable oil and gas regulatory body. A remediation procedure is written and approved and then completed on the well before any further operations or production is commenced. Possible isolation failures may result from: ● Improper cementing work.This can create conditions in which hydraulic fracturing fluids and other natural occurring substances can migrate into the surrounding geological formation. Production casing cementing tops and cement bond effectiveness are evaluated using either a temperature log or an acoustical cement bond log prior to any completion operations. If the cement bond or cement top is determined to be inadequate for zone isolation, remedial cementing operations are performed to fill any voids and re-establish integrity. As part of this remedial operation, the casing is again pressure tested before fracturing operations are initiated. -12- ● Initial casing integrity failure.The casing is pressure tested prior to commencing completion operations. If the test fails due to a compromise in the casing, the applicable oil and gas regulatory body will be notified and a remediation procedure will be written, approved and completed before any further operations are conducted. In addition, casing pressures are monitored throughout the fracturing treatment and any indication of failure will result in an immediate shutdown of the operation. ● Well failure or casing integrity failure during production.Loss of wellbore integrity can occur over time even if the well was correctly constructed due to downhole operating environments causing corrosion and stress. During production, the bradenhead, casing and tubing pressures are monitored and a casing failure can be identified and evaluated. Remediation could include placing additional cement behind casing, installing a casing patch, or plugging and abandoning the well, if necessary. ● Fluid “leakoff” during the fracturing process.Fluid leakoff can occur during hydraulic fracturing operations whereby some of the hydraulic fracturing fluid flows through the artificially created fractures into the micropore or pore spaces within the formation, existing natural factures in the formation, or small fractures opened into the formation by the pressure in the induced fracture. Fluid leakoff is accounted for in the volume design of nearly every fracturing job and “pump-in” tests are often conducted prior to fracturing jobs to estimate the extent of fluid leakoff. In certain situations, a very fine grain sand is added in the initial part of the treatment to seal-off any small fractures of micropore spaces and mitigate fluid leak-off. Approximately 99% of hydraulic fracturing fluids are made up of water and sand. Our operating partners utilize major hydraulic fracturing service companies whose research departments conduct ongoing development of “greener” chemicals that are used in fracturing. Our operating partners evaluate, test, and where appropriate adopt those products that are more environmentally friendly. Recently, there has been a heightened debate over whether the fluids used in hydraulic fracturing may contaminate drinking water supply and proposals have been made to revisit the environmental exemption for hydraulic fracturing under the SDWA or to enact separate federal legislation or legislation at the state and local government levels that would regulate hydraulic fracturing. Both the United States House of Representatives and Senate are considering Fracturing Responsibility and Awareness of Chemicals Act (“FRAC Act”) bills and a number of states, including states in which we have operations, are looking to more closely regulate hydraulic fracturing due to concerns about water supply. A committee of the U.S.House of Representatives is also conducting an investigation of hydraulic fracturing practices. The recent congressional legislative efforts seek to regulate hydraulic fracturing to Underground Injection Control program requirements, which would significantly increase well capital costs. If the exemption for hydraulic fracturing is removed from the SDWA, or if the FRAC Act or other legislation is enacted at the federal, state or local level, any restrictions on the use of hydraulic fracturing contained in any such legislation could have a significant impact on our financial condition and results of operations. Federal agencies are also considering regulation of hydraulic fracturing. The EPA recently asserted federal regulatory authority over hydraulic fracturing involving diesel additives under the SDWA’s Underground Injection Control Program. While the EPA has yet to take any action to enforce or implement this newly asserted regulatory authority, the EPA’s interpretation without formal rule making has been challenged and industry groups have filed suit challenging the EPA’s interpretation. If the EPA prevails in this lawsuit, its interpretation could result in enforcement actions against service providers or companies that used diesel products in the hydraulic fracturing process or could require such providers or companies to conduct additional studies regarding diesel in the groundwater. In addition to the EPA study, the Shale Gas Subcommittee of the Secretary of Energy Advisory Board issued a report on hydraulic fracturing in August 2011. The report concludes that the risk of fracturing fluids contaminating drinking water sources through fractures in the shale formations “is remote.” It also states that development of the nation’s shale resources has produced major economic benefits. The report includes recommendations to address concerns related to hydraulic fracturing and shale gas production, including but not limited to conducting additional field studies on possible methane leakage from shale gas wells to water reservoirs and adopting new rules and enforcement practices to protect drinking and surface waters. The Government Accountability Office is also examining the environmental impacts of produced water and the Counsel for Environmental Quality has been petitioned by environmental groups to develop a programmatic environmental impact statement under the National Environmental Policy Act for hydraulic fracturing. The United States Department of the Interior is also considering whether to impose disclosure requirements or other mandates for hydraulic fracturing on federal land. -13- Several states, including Colorado and North Dakota, have adopted or are considering adopting, regulations that could restrict or impose additional requirements related to hydraulic fracturing. Since June 2009, Colorado has required all operators to maintain a chemical inventory by well site for each chemical product used downhole or stored for use downhole during drilling, completion and workover operations, including fracture stimulation in an amount exceeding 500 pounds during any quarterly reporting period. Colorado adopted its final hydraulic fracturing chemical disclosure rules on December13, 2011. Disclosure of chemicals used in the hydraulic fracturing process could make it easier for third parties opposing the hydraulic fracturing process to initiate legal proceedings based on allegations that specific chemicals used in the fracturing process could adversely affect groundwater. Global Warming and Climate Change.Recent scientific studies have suggested that emissions of Green House Gases (GHGs), including carbon dioxide and methane, may be contributing to warming of the earth’s atmosphere. Both houses of Congress have previously considered legislation to reduce emissions of GHGs, and almost one-half of the states have already taken legal measures to reduce emissions of GHGs, primarily through the planned development of GHG emission inventories and/or regional GHG cap and trade programs. The EPA has begun to regulate GHG emissions. On December7, 2009, the EPA published its findings that emissions of GHGs present an endangerment to public health and the environment. These findings allow the EPA to adopt and implement regulations that would restrict emissions of GHGs under existing provisions of the CAA. EPA issued a final rule that went into effect in 2011 that makes certain stationary sources and newer modification projects subject to permitting requirements for GHG emissions. On November30, 2010, the EPA published its final rule expanding the existing GHG monitoring and reporting rule to include onshore and offshore oil and natural gas production facilities and onshore oil and natural gas processing, transmission, storage, and distribution facilities. Reporting of GHG emissions from such facilities will be required on an annual basis, with reporting beginning in 2012 for emissions occurring in 2011. Several of the EPA’s GHG rules are being challenged in court proceedings and depending on the outcome of such proceedings, such rules may be modified or rescinded or the EPA could develop new rules. Because regulation of GHG emissions is relatively new, further regulatory, legislative and judicial developments are likely to occur. Such developments may affect how these GHG initiatives will impact our operations. In addition to these regulatory developments, recent judicial decisions have allowed certain tort claims alleging property damage to proceed against GHG emissions sources and may increase our litigation risk for such claims. New legislation or regulatory programs that restrict emissions of or require inventory of GHGs in areas where we operate may adversely affect our operations by increasing costs. Legislation or regulations that may be adopted to address climate change could also affect the markets for our products by making our products more or less desirable than competing sources of energy. To the extent that our products are competing with higher GHG emitting energy sources such as coal, our products would become more desirable in the market with more stringent limitations on GHG emissions. To the extent that our products are competing with lower GHG emitting energy sources such as solar and wind, our products would become less desirable in the market with more stringent limitations on GHG emissions. We cannot predict with any certainty at this time how these possibilities may affect our operations. Finally, it should be noted that some scientists have concluded that increasing concentrations of GHGs in the Earth’s atmosphere may produce climate changes that have significant physical effects, such as increased frequency and severity of storms, floods and other climatic events. If any such effects were to occur, they could adversely affect or delay demand for the oil or natural gas or otherwise cause us to incur significant costs in preparing for or responding to those effects. -14- Item 1A. Risk Factors. I.Risks Related to our Business We are an early stage oil company. We may never attain profitability. The business of acquiring, exploring for, developing and producing oil and natural gas reserves is inherently risky. We have a limited operating history for you to consider in evaluating our business and prospects. Our operations are therefore subject to all of the risks inherent in acquiring, exploring for, developing and producing oil reserves, particularly in light of our limited experience in undertaking such activities, depends on other factors, including: · our ability to raise adequate working capital; · success of our development; · demand for natural gas and crude oil; · the level of our competition; · our ability to attract and maintain key management and employees; · our ability to efficiently explore, develop and produce sufficient quantities of marketable natural gas or crude oil in a highly competitive and speculative environment while maintaining quality and controlling costs; and · availability of leases at competitive rates and in locations that actually have oil that is recoverable. We may never overcome these obstacles. We may be unable to obtain additional capital that we will require to implement our business plan, which could restrict our ability to grow. We expect that our cash position and our extremely limited revenues from crude oil sales will be sufficient to fund our existing drilling program.However, those funds may not be sufficient to fund both continuing operations and our planned growth. We may require additional capital to continue to grow our business via acquisitions and to further expand our exploration and development programs. We may be unable to obtain additional capital if and when required or if available on terms and conditions acceptable to management. Future acquisitions and future exploration, development, production and marketing activities, as well as our administrative requirements (such as salaries, compensation, insurance expenses and general overhead expenses, transportation of exploited reserves, as well as legal compliance costs and accounting expenses) will require a substantial amount of capital and cash flow, which may not be available when and as needed. We may pursue sources of additional capital through various financing transactions or arrangements, including joint venturing of projects, debt financing, equity financing or other means. We may not be successful in identifying suitable financing transactions in the time period required or at all, and we may not obtain the capital we require by other means. If we do not succeed in raising additional capital, our resources may not be sufficient to fund our current operations or our planned expansion of operations in the future. Strategic relationships upon which we may rely are subject to change, which may diminish our ability to conduct our operations. Our ability to successfully acquire additional properties, to discover reserves, to participate in exploration opportunities and to identify and enter into commercial arrangements with customers depend on developing and maintaining close working relationships with industry participants, our ability to select and evaluate suitable properties and to consummate transactions in a highly competitive environment. These realities are subject to change and may impair our ability to grow. To further develop our business, we will attempt to use the business relationships of our management, consultants and advisors to enter in to strategic relationships, which may take the form of joint ventures with other private parties and contractual arrangements with other oil and gas companies, including those that supply equipment and other resources that we will use in our business. Our ability to successfully operate any joint venture depends on a variety of factors, many of which will be entirely outside our control. We may not be able to establish this and other strategic relationships, or if established, we may not be able to maintain them. In addition, the dynamics of our relationships with strategic partners may require us to incur expenses or undertake activities we would not otherwise be inclined to undertake in order to fulfill our obligations to these partners or maintain our relationships. If our strategic relationships are not established or maintained, our business prospects may be limited, which could diminish our ability to conduct our operations. -15- We may not be able to effectively manage our growth, which may harm our profitability. Our strategy includes expanding our business. If we fail to effectively manage our growth, our financial results could be adversely affected. Growth may place a strain on our management systems and resources. We must continue to refine and expand our business capabilities, our systems and processes and our access to financing sources. As we grow, we must continue to hire, train, supervise and manage new employees. We cannot assure that we will be able to: · meet our capital needs; · expand our systems of efficiently or in a timely manner; · allocate our human resources optimally; · identify and hire qualified employees or retain valued employees; or · effectively integrate the components of any business or properties that we may acquire in our effort to achieve growth If we are unable to manage our growth, our financial condition and results of operations may be materially adversely affected. Competition in obtaining rights to explore and develop crude oil and natural gas reserves and to market our production may impair our business. The crude oil and natural gas industry is highly competitive. Other crude oil and natural gas companies may seek to acquire crude oil and natural gas leases and other properties and services we will need to operate our business in the areas in which we expect to operate.This competition is increasingly intense as prices of crude oil and natural gas on the commodities markets have risen in recent years. Competitors include larger companies which, in particular, may have access to greater resources, may be more successful in the recruitment and retention of qualified employees and may conduct their own refining and petroleum marketing operations, which may give them a competitive advantage. If we are unable to compete effectively or respond adequately to competitive pressures, our results of operation and financial condition may be materially adversely affected. Reliance on Key Personnel. We are highly dependent on Stephen Funk, our Chief Executive Officer and Director, and Alan Gaines, our oil and gas consultant. The loss of either of them, upon whose knowledge, leadership and technical expertise we rely, would harm our ability to execute our business plan. Our success depends heavily upon the continued contributions of Stephen Funk and Alan Gaines, whose knowledge, leadership and technical expertise would be difficult to replace. If we were to lose their services, our ability to execute our business plan would be harmed and we may be forced to cease operations until such time as we are able to suitably replace them. We have significant debt obligations. The terms of some of our Notes impose significant financial restrictions on our company and our subsidiaries, which could also adversely affect our operating flexibility and put us at a competitive disadvantage by preventing us from capitalizing on business opportunities. As of the December 31, 2013 we have total debt of $1,446,000, which consists of Convertible Notes of $216,000 and other obligations of $1,230,000. As of March 27, 2014 we have total debt of $8,472,650. These debt obligations could adversely affect our ability to operate or increase our business, including the following · making it more difficult for us to satisfy our obligations with respect to the Notes and our other debt; · limiting our ability to obtain additional financing to fund future working capital, capital expenditures, strategic acquisitions or other general corporate requirements; · requiring a substantial portion of our cash flows to be dedicated to debt service payments instead of other purposes; · increasing our vulnerability to general adverse economic and industry conditions; · limiting our financial flexibility in planning for and reacting to changes in the industry in which we compete; · placing us at a disadvantage compared to other, less leveraged competitors; · having a material adverse effect on us if we fail to comply with the covenants in the Notes or in the instruments governing our other debt;and · increasing our cost of borrowing. -16- The terms of any future indebtedness we may incur could include restrictive covenants.We cannot assure you that we will be able to maintain compliance with the covenants in the agreements governing our indebtedness in the future or, if we fail to do so, that we will be able to obtain waivers from the lenders and/or amend the covenants. In addition, we may incur additional debt from time to time to finance working capital, capital expenditures, investments or acquisitions, or for other purposes.The Notes do not contain a prohibition on the incurrence of additional indebtedness by us or our subsidiaries. If we incur additional debt, the risks related to our high level of debt could intensify. We may not be able to generate a sufficient amount of cash flow to meet our debt service obligations, including the Notes. Our ability to make scheduled payments or to refinance our obligations with respect to the Notes and our other debt will depend on our financial and operating performance, which, in turn is subject to prevailing economic conditions and to certain financial, competitive, business and other factors, including the availability of financing in the banking and capital markets as well as the other risks described herein, beyond our control.If our cash flow and capital resources are insufficient to fund our debt service obligations, including the Notes, and our other commitments, we could face substantial liquidity problems and may be forced to reduce or delay scheduled expansions and capital expenditures, sell material assets or operations, obtain additional capital or restructure our debt.In addition, we cannot assure you that our operating performance, cash flow and capital resources will be sufficient for payment of our debt in the future.If we are unable to meet our debt obligations or to fund our other liquidity needs, we will need to restructure or refinance all or a portion of our debt, including the Notes, which could cause us to default on our debt obligations and impair our liquidity.Any refinancing of our indebtedness could be at higher interest rates and may require us to comply with more onerous covenants which could further restrict our business operations.In the event that we are required to dispose of material assets or operations or restructure our debt to meet our debt service and other obligations, we cannot provide assurance that we could effect any of these actions on a timely basis, on commercially reasonable terms or at all, or that these actions would be sufficient to meet our capital requirements.In addition, the terms of our existing or future debt agreements may restrict us from affecting certain or any of these alternatives. if we cannot make scheduled payments on our debt, we will be in default and, as a result: · our debt holders could declare all outstanding principal and interest to be due and payable;and · we could be forced into bankruptcy or liquidation. Our ability to meet our obligations under our indebtedness depends in part on the earnings and cash flows of our subsidiary and the ability of our subsidiary to pay dividends or advance funds to us. We conduct our operations through our SOG subsidiary.Consequently, our ability to service our debt is dependent, in part, upon the earnings from the businesses conducted by our SOG subsidiary.SOG is a separate and distinct legal entity and has no obligation to pay any amounts to its parent company, Stratex, whether by dividends, loans, advances or other payments. The ability of SOG to pay dividends and make other payments to us depends on its earnings, capital requirements and general financial conditions and is restricted by, among other things, applicable corporate and other laws and regulations as well as, in the future, agreements to which Stratex or SOG may be a party. Failure to comply with covenants in the Notes or in any future financing agreements could result in cross-defaults under our current or future financing agreements, which could jeopardize our ability to satisfy our obligations under the Notes. Various risks, uncertainties and events beyond our control could affect our ability to comply with covenants, financial tests, ratios and/or other provisions of any current or future financing agreements we may enter into.Failure to comply with any of the covenants in any current or future financing agreements could result in a default under those agreements and under other agreements containing cross-default provisions.A default would permit lenders to cease to make further extensions of credit, accelerate the maturity of the debt under these agreements and foreclose upon any collateral securing that debt.Under these circumstances, we might not have sufficient funds or other resources to satisfy all of our obligations, including our ability to repay our obligations under the Notes. Our Notes will not be rated, which could cause a decline in the value or ability to market or resell our Common Stock. We do not intend to seek a rating on the Notes.However, if one or more rating agencies rates the Notes and assigns the Notes a rating lower than the rating expected by investors, or reduces their rating in the future, the market price of our common stock may be adversely affected. -17- II.Risks Related To Our Industry Crude oil and natural gas prices are very volatile. A protracted period of depressed crude oil and natural gas prices may adversely affect our business, financial condition, results of operations or cash flows. The crude oil and natural gas markets are very volatile, and we cannot predict future crude oil and natural gas prices. The price we receive for our crude oil and natural gas production heavily influences our revenue, profitability, access to capital and future rate of growth. The prices we receive for our production and the levels of our production depend on numerous factors beyond our control.These factors include, but are not limited to, the following: · changes in global supply and demand for crude oil and natural gas; · the actions of the Organization of Petroleum Exporting Countries; · the political and economic conditions, including embargoes, in crude oil-producing countries or affecting other crude oil-producing activity; · the level of global crude oil and natural gas exploration and production activity; · weather conditions; · technological advances affecting energy consumption; · domestic and foreign governmental regulations; · proximity and capacity of crude oil and natural gas pipelines and other transportation facilities; · the price and availability of competitors’ supplies of crude oil and natural gas in captive market areas; and · the price and availability of alternative fuels. Lower crude oil and natural gas prices may not only decrease our revenues on a per share basis but also may reduce the amount of crude oil and natural gas that we can produce economically and therefore potentially lower our reserve bookings.A substantial or extended decline in crude oil or natural gas prices may result in impairments of our proved crude oil and natural gas properties and may materially and adversely affect our future business, financial condition, results of operations, liquidity or ability to finance planned capital expenditures. We may not be able to develop crude oil and natural gas reserves on an economically viable basis, and our reserves and production may decline as a result. If we succeed in discovering crude oil and/or natural gas reserves, we cannot assure that these reserves will be capable of production levels we project or in sufficient quantities to be commercially viable. Future crude oil and natural gas exploration may involve unprofitable efforts, not only from dry wells, but from wells that are productive but do not produce sufficient net revenues to return a profit after drilling, operating and other costs. Completion of a well does not assure a profit on the investment or recovery of drilling, completion and operating costs.While we will attempt to effectively manage these conditions, we cannot assure you that we will be successful. These conditions could diminish our revenue and cash flow levels and result in the impairment of our crude oil and natural gas interests. -18- We may have difficulty distributing our production, which could harm our financial condition. In order to sell the crude oil and natural gas that we are able to produce, we (or our operators) may have to make arrangements for storage and distribution to the market. We will rely on local infrastructure and the availability of transportation for storage and shipment of our products, but infrastructure development and storage and transportation facilities may be insufficient for our needs at commercially acceptable terms in the localities in which we operate. These factors may affect our ability to explore and develop properties and to store and transport our crude oil and natural gas production and may increase our expenses. Furthermore, weather conditions or natural disasters, actions by companies doing business in one or more of the areas in which we will operate, or labor disputes may impair the distribution of crude oil and/or natural gas and in turn diminish our financial condition or ability to maintain our operations. Our business of developing crude oil and natural gas production is risky and may not be commercially successful, and the advanced technologies we use cannot eliminate exploration risk. Our future success will depend on the success of our drilling and completion program. Crude oil and natural gas development involves a high degree of risk. These risks are more acute in the early stages of exploration. Our expenditures on exploration may not result in new discoveries of crude oil or natural gas in commercially viable quantities. Projecting the costs of implementing an exploratory drilling program is difficult due to the inherent uncertainties of drilling in unknown formations, the costs associated with encountering various drilling conditions. If exploration costs exceed our estimates, or if our exploration efforts do not produce results which meet our expectations, our exploration efforts may not be commercially successful, which could adversely impact our ability to generate revenues from our operations. Drilling new wells could result in new liabilities, which could endanger our interests in our properties and assets. There are risks associated with the drilling of crude oil and natural gas wells, including encountering unexpected formations or pressures, premature declines of reservoirs, blow-outs, craterings, sour gas releases, fires and spills, among others. The occurrence of any of these events could significantly reduce our revenues or cause substantial losses, impairing our future operating results. Decommissioning costs are unknown and may be substantial. Unplanned costs could divert resources from other projects. We may become responsible for costs associated with abandoning and reclaiming wells, facilities and pipelines which we use for production of crude oil and natural gas reserves. Abandonment and reclamation of these facilities and the costs associated therewith is often referred to as “decommissioning.” We accrue a liability for decommissioning costs associated with our wells, but have not established any cash reserve account for these potential costs in respect of any of our properties. If decommissioning is required before economic depletion of our properties or if our estimates of the costs of decommissioning exceed the value of the reserves remaining at any particular time to cover such decommissioning costs, we may have to draw on funds from other sources to satisfy such costs. The use of other funds to satisfy such decommissioning costs could impair our ability to focus capital investment in other areas of our business. We will rely on technology to conduct our business, and our technology could become ineffective or obsolete. We rely on technology, including geographic and seismic analysis techniques and economic models, to develop our reserve estimates and to guide our exploration, development and production activities. We will be required to continually enhance and update our technology to maintain its efficacy and to avoid obsolescence. The costs of doing so may be substantial and may be higher than the costs that we anticipate for technology maintenance and development. If we are unable to maintain the efficacy of our technology, our ability to manage our business and to compete may be impaired. -19- Estimates of crude oil and natural gas reserves that we make may be inaccurate and our actual revenues may be lower than our financial projections. We make estimates of crude oil and natural gas reserves, upon which we base our financial projections. We make these reserve estimates using various assumptions, including assumptions as to crude oil and natural gas prices, drilling and operating expenses, capital expenditures, taxes and availability of funds. Some of these assumptions are inherently subjective, and the accuracy of our reserve estimates relies in part on the ability of our management team, engineers and other advisors to make accurate assumptions. As a result, our reserve estimates will be inherently imprecise. Actual future production, crude oil and natural gas prices, revenues, taxes, development expenditures, operating expenses and quantities of recoverable crude oil and natural gas reserves may vary substantially from those we estimate. If actual production results vary substantially from our reserve estimates, this could materially reduce our revenues and result in the impairment of our crude oil and natural gas interests. The possibility of a global financial crisis may significantly impact our business and financial condition for the foreseeable future. The credit crisis and related turmoil in the global financial system may adversely impact our business and our financial condition, and we may face challenges if conditions in the financial markets do not improve. Our ability to access the capital markets may be restricted at a time when we would like, or need, to raise financing, which could have a material negative impact on our flexibility to react to changing economic and business conditions.The economic situation could have a material negative impact on operators upon whom we are dependent for drilling our wells, our lenders or customers, causing them to fail to meet their obligations to us. Additionally, market conditions could have a material negative impact on our crude oil hedging arrangements if our counterparties are unable to perform their obligations or seek bankruptcy protection. We believe we will have sufficient capital to fund our drilling programs.However, additional capital would be required in the event that we accelerate our drilling program or that crude oil prices decline substantially resulting in significantly lower revenues. Our ability to generate revenue from existing operations is speculative and dependent upon market prices. Our ability to generate revenue from existing operations is speculative. Our resulting financial performance is significantly affected by the prices we receive for crude oil and natural gas produced from wells on our acreage. Especially in recent years, the prices at which crude oil and natural gas trade in the open market have experienced significant volatility and will likely continue to fluctuate in the foreseeable future due to a variety of influences including, but not limited to, the following: · domestic and foreign demand for crude oil and natural gas by both refineries and end users; · the introduction of alternative forms of fuel to replace or compete with crude oil and natural gas; · domestic and foreign reserves and supply of crude oil and natural gas; · competitive measures implemented by our competitors and domestic and foreign governmental bodies; · political climates in nations that traditionally produce and export significant quantities of crude oil and natural gas (including military and other conflicts in the Middle East and surrounding geographic region) and regulations and tariffs imposed by exporting and importing nations; · weather conditions; and · domestic and foreign economic volatility and stability. We may not have enough insurance to cover all of the risks we face and operators of prospects in which we participate may not maintain or may fail to obtain adequate insurance. In accordance with customary industry practices, we will seek to maintain insurance coverage against some, but not all, potential losses in order to protect against the risks we face.We do not carry business interruption insurance.We may elect not to carry insurance if our management believes that the cost of available insurance is excessive relative to the risks presented.In addition, we cannot insure fully against pollution and environmental risks.The occurrence of an event not fully covered by insurance could have a material adverse effect on our financial condition and results of operations. Oil and natural gas operations are subject to particular hazards incident to the drilling and production of oil and natural gas, such as blowouts, cratering, explosions, uncontrollable flows of oil, natural gas or well fluids, fires and pollution and other environmental risks.These hazards can cause personal injury and loss of life, severe damage to and destruction of property and equipment, pollution or environmental damage and suspension of operation.We do not operate all of the properties in which we have an interest.In the projects in which we own a non-operating interest directly or own an equity interest in a limited partnership which in turn owns a non-operating interest, the operator for the prospect maintains insurance of various types to cover our operations with policy limits and retention liability customary in the industry.We believe the coverage and types of insurance are adequate.The occurrence of a significant adverse event that is not fully covered by insurance could result in the loss of our total investment in a particular prospect which could have a material adverse effect on our financial condition and results of operations. -20- We cannot control the activities on properties we do not operate and are unable to ensure their proper operation and profitability. We do not operate all of the properties in which we have an interest.As a result, we have limited ability to exercise influence over, and control the risks associated with, operations of these properties.The failure of an operator of our wells to adequately perform operations, an operator’s breach of the applicable agreements, or an operator’s failure to act in ways that are in our best interests could reduce our production and revenues.The success and timing of our drilling and development activities on properties operated by others depends upon a number of factors outside of our control, including the operators: · timing and amount of capital expenditures; · expertise and financial resources; · inclusion of other participants in drilling wells; and · use of technology. The financial condition of our operators could negatively impact our ability to collect revenues from operations. We do not operate all of the properties in which we have working interests.In the event that an operator of our properties experiences financial difficulties, this may negatively impact our ability to receive payments for our share of net production that we are entitled to under our contractual agreements with such operator.While we seek to minimize such risk by structuring our contractual arrangements to provide for production payments to be made directly to use by first purchasers of the hydrocarbons, there can be no assurances that we can do so in all situations covering our non-operated properties. III.Regulatory and Legal Risks Environmental risks may adversely affect our business. All phases of the crude oil and natural gas business present environmental risks and hazards and are subject to environmental regulation pursuant to a variety of federal, state and municipal laws and regulations. Environmental legislation provides for, among other things, restrictions and prohibitions on spills, releases or emissions of various substances produced in association with crude oil and natural gas operations. The legislation also requires that wells and facility sites be operated, maintained, abandoned and reclaimed to the satisfaction of applicable regulatory authorities. Compliance with such legislation can require significant expenditures, and a breach may result in the imposition of fines and penalties, some of which may be material.Environmental legislation is evolving in a manner we expect may result in stricter standards and enforcement, larger fines and liability and potentially increased capital expenditures and operating costs. The discharge of crude oil, natural gas or other pollutants into the air, soil or water may give rise to liabilities to governments and third parties and may require us to incur costs to remedy such discharge. The application of environmental laws to our business may cause us to curtail our production or increase the costs of our production, development or exploration activities. Our business will suffer if we cannot obtain or maintain necessary licenses. Our operations require licenses, permits and in some cases renewals of licenses and permits from various governmental authorities.Our ability to obtain, sustain or renew such licenses and permits on acceptable terms is subject to change in regulations and policies and to the discretion of the applicable governmental authorities, among other factors. Our inability to obtain, or our loss of or denial of extension of, any of these licenses or permits could hamper our ability to produce revenues from our operations or otherwise materially adversely affect our financial condition and results of operations. -21- Challenges to title and our properties that may impact our financial condition. Title to crude oil and natural gas interests is often not capable of conclusive determination without incurring substantial expense. While we intend to make appropriate inquiries into the title of properties and other development rights we acquire, title defects may exist. In addition, we may be unable to obtain adequate insurance for title defects, on a commercially reasonable basis or at all.If title defects do exist, it is possible that we may lose all or a portion of our right, title and interests in and to the properties to which the title defects relate. If our property rights are reduced, our ability to conduct our exploration, development and production activities may be impaired. To mitigate title problems, common industry practice is to obtain a title opinion from a qualified crude oil and natural gas attorney prior to the drilling operations of a well. Penalties we may incur could impair our business. Failure to comply with government regulations could subject us to civil and criminal penalties, could require us to forfeit property rights, and may affect the value of our assets. We may also be required to take corrective actions, such as installing additional equipment or taking other actions, each of which could require us to make substantial capital expenditures. We could also be required to indemnify our employees in connection with any expenses or liabilities that they may incur individually in connection with regulatory action against them. As a result, our future business prospects could deteriorate due to regulatory constraints, and our profitability could be impaired by our obligation to provide such indemnification to our employees. IV.Risks Related to our Common Stock Our securities are a “Penny Stock" and subject to specific rules governing their sale to investors The SEC has adopted Rule 15g-9 which establishes the definition of a “penny stock,” for the purposes relevant to our Common Stock, as any equity security that has a market price of less than $5.00 per share or with an exercise price of less than $5.00 per share, subject to certain exceptions. For any transaction involving a penny stock, unless exempt, the rules require that a broker or dealer approve a person’s account for transactions in penny stocks; and the broker or dealer receive from the investor a written agreement to the transaction, setting forth the identity and quantity of the penny stock to be purchased. In order to approve a person’s account for transactions in penny stocks, the broker or dealer must obtain financial information and investment experience objectives of the person; and make a reasonable determination that the transactions in penny stocks are suitable for that person and the person has sufficient knowledge and experience in financial matters to be capable of evaluating the risks of transactions in penny stocks. The broker or dealer must also deliver, prior to any transaction in a penny stock, a disclosure schedule prescribed by the SEC relating to the penny stock market, which, in highlight form sets forth the basis on which the broker or dealer made the suitability determination; and that the broker or dealer received a signed, written agreement from the investor prior to the transaction. Generally, brokers may be less willing to execute transactions in securities subject to the “penny stock” rules. This may make it more difficult for investors sell shares of our common stock. Disclosure also has to be made about the risks of investing in penny stocks in both public offerings and in secondary trading and about the commissions payable to both the broker-dealer and the registered representative, current quotations for the securities and the rights and remedies available to an investor in cases of fraud in penny stock transactions. Finally, monthly statements have to be sent disclosing recent price information for the penny stock held in the account and information on the limited market in penny stocks. There is minimal trading activity in our Common Stock and there is no assurance that an active market will develop in the future. There is minimal trading activity in our Common Stock. Further, although our Common Stock is currently quoted on the OTC Bulletin Board, trading of our Common Stock may be extremely sporadic. For example, several days may pass before any shares may be traded. As a result, an investor may find it difficult to dispose of, or to obtain accurate quotations of the price of our Common Stock. There can be no assurance that a more active market for our Common Stock will develop, or if one should develop, there is no assurance that it will be sustained. This severely limits the liquidity of our Common Stock, and would likely have a material adverse effect on the market price of our Common Stock and on our ability to raise additional capital. -22- Our operating results may fluctuate significantly, and these fluctuations may cause the value of our common stock to decline. Our operating results will likely vary in the future primarily as the result of fluctuations in our revenues and operating expenses, including the coming to market of crude oil and natural gas reserves that we are able to discover and develop, expenses that we incur, the prices of crude oil and natural gas in the commodities markets and other factors. If our results of operations do not meet the expectations of current or potential investors, the price of our common stock may decline. We do not expect to pay dividends in the foreseeable future. We do not intend to declare dividends for the foreseeable future, as we anticipate that we will reinvest any future earnings in the development and growth of our business. Therefore, investors will not receive any funds unless they sell their common stock, and shareholders may be unable to sell their shares on favorable terms or at all. Investors cannot be assured of a positive return on investment or that they will not lose the entire amount of their investment in our common stock. Investors may experience dilution of their ownership interests because of the future issuance of additional shares of our Common Stock. In the future, we may issue additional authorized but previously unissued equity securities, resulting in the dilution of the ownership interests of our present stockholders. We may also issue additional shares of our Common Stock or other securities that are convertible into or exercisable for our Common Stock in connection with hiring or retaining employees, future acquisitions, future sales of our securities for capital raising purposes, or for other business purposes.The future issuance of any such additional shares of Common Stock may create downward pressure on the trading price of our Common Stock.There can be no assurance that the we will not be required to issue additional shares, warrants or other convertible securities in the future in conjunction with any capital raising efforts, including at a price (or exercise prices) below the price at which shares of our Common Stock is currently quoted on the OTC Bulletin Board. Because we became public by means of a “reverse merger” we may not be able to attract the attention of brokerage firms. Additional risks may exist since we became public through a “reverse merger.”Securities analysts of brokerage firms may not provide coverage of us since there is little incentive to brokerage firms to recommend the purchase of our Common Stock.No assurance can be given that brokerage firms will want to conduct any secondary offerings on our behalf in the future. Compliance with the reporting requirements of federal securities laws can be expensive. We are a public reporting company in the United States, and accordingly, subject to the information and reporting requirements of the Exchange Act and other federal securities laws, and the compliance obligations of the Sarbanes-Oxley Act.The costs of preparing and filing annual and quarterly reports and other information with the SEC and furnishing audited reports to stockholders are substantial. Item 1B. Unresolved Staff Comments. Not Applicable Item 2. Properties. Office Locations Our corporate offices are located at 30 Echo Lake Road, Watertown, CT, 06795.Additionally, we have a field office located at 2906 First Ave. North, Billings, MT, 59104; which is leased on a month by month basis.We have also opened a corporate office in Texas during the first quarter of 2014. -23- Leasehold Holdings Current Producing Properties The Company presently owns small, non -operated working interests in the following: Kansas Wells - 2,080gross and25 net mineral acres located in Acres located in Lane and Ellis Counties, Kansas with 8 producing wells. The lease currently has 5 producing wells with an average royalty interest of 1.620%, and 3 producing wells with an average working interest of 6.503%.There is also additional spacing for18 wells. Tininencko 4-19 640 gross and 215 net mineral acres operating well in Roosevelt County, Montana with one operating well. The Operating well(Tininenko 4-19) is producing 25 barrels per day. Stratex holds a 100% working interest in this well. Olson Well -640 gross and 4 net mineral acres in Divide County, North Dakota. We have acquired small leasehold in Divide County, North Dakota.The lease currently has 1 well with a working interest of 5.00% and produces less than 1 barrel of oil per day Fortuna Wells 6,662 gross and 87 net mineral acres in Stark, Williams and Sheridan County, North Dakota, with 6 operating wells. The Operating wellsare producing 1 barrels per day. Stratex holds an average of 1.36919 % working interest in these wells. Double LL Wells -17,920 gross and 197 net mineral acres in Billings and Stark County, North Dakota, with 13 operating wells, and 1 well in process of being drilled. These working interest wellsare producing 3 barrels per day. There is also 6,353 gross and 26 net mineral acres in Billings County that are undeveloped and unproven. Stratex holds an average of .19758% working interest in these wells. Jeffery Wells -57.96 gross and 36.92 net mineral acres in Callahan County Texas, with 1 operating well that is in the process of being reworked to enhance oil production, and 3 wells in process of being drilled. Stratex holds an 64% working interest in this well. Eagleford Wells (Zavala County Lease) – Presently 80 gross and 40 net acres surrounding the Matthews #1H well.Under the JDA with Eagleford and Eagleford Zavala, provided the Company completes the frac of the Matthews #1H on or before March 31, 2014, the Company will earn and be granted an undivided fifty perecent (50%) working interest in 2,549 gross (1,253 net) acres in Zavala County Texas. Wattenberg Wells SOG also holds an overriding royalty interest in 138 wells in Weld County, Colorado.The lease currently has 138 producing wells with an average royalty interest of .110076%. These overriding royalty interestsare producing approximately 1 barrel per day. SOG has also agreed to participate in 6 additional wells with a current operator in accordance with its working interest percentage.These wells are schedule to begin drilling during 2014. -24- The following represent a detail listing of Stratex’s producing wells as of December 31, 2013. (The listing does not include an overriding interest in the 138 wells located in Wattenberg, Colorado) Well Name State County Formation Basin Montana Wells Tininenko 4-19 Montana Roosevelt Ratcliffe Williston Kansas Wells Muncell Lawrence 21-23 Kansas Lane Arbuckle Arbuckle Lawrence 32-23 Kansas Lane Arbuckle Arbuckle Lawrence 42-23 Kansas Lane Arbuckle Arbuckle Conner 14-27 Kansas Lane Arbuckle Arbuckle Hollamon Mcgrew Kansas Lane Arbuckle Arbuckle THECLA HAAS - 1 Kansas Lane Arbuckle Arbuckle FRED HAAS -1 Kansas Lane Arbuckle Arbuckle FRED HAAS- 2 Kansas Lane Arbuckle Arbuckle Olson Well Olson 35-261H North Dakota Divide Bakken Williston Double LL Wells Burian 1-27HCLR North Dakota Billings Bakken Williston Epsom 1-31HCLR North Dakota Billings Bakken Williston Kostelecky 1-1HCLR North Dakota Billings Bakken Williston Elizabeth Ann 1-32 HCLR North Dakota Billings Bakken Williston Kubas 1-22HCLR North Dakota Billings Bakken Williston Charnwood 1-31HCLR North Dakota Billings Bakken Williston Narvik 1-35 HCLR North Dakota Billings Bakken Williston Krehlik 1-11 HCLR North Dakota Billings Bakken Williston Proch 1-7HCLR North Dakota Billings Bakken Williston Zalesky 34-8PH North Dakota Stark Bakken Williston Cymbaluk 21-25 TFH North Dakota Billings Bakken Williston Chruszch 43x-29f North Dakota Billings Bakken Williston Kuntz 1-23-14h-142-98 North Dakota Billings Bakken Williston Fortuna Wells Paluck 21-28 THF North Dakota Stark Bakken Williston Arthaud 21-29 THF North Dakota Stark Bakken Williston Duletski 21-16 TFH North Dakota Stark Bakken Williston Duletski 11-16TFH North Dakota Stark Bakken Williston Lynn 5502-11 1H North Dakota Williams Bakken Williston Teal Peterson 33-12 Montana Sheridan Red River Williston Jeffrey Wells Jeffery # A1 Texas Callahan King Sand GulfCoast Eagleford Wells Mathews #1H Texas Zavala Eagleford Permian -25- The following represent our mineral lease holdings as of December 31, 2013. Unproven Properties: 55,259 gross and 6,322 net mineral acres in Golden Valley, North Dakota. We have leaseholds totaling 55,259 gross acres in Golden Valley, North Dakota which were acquired under a long-term lease option. The conventional oil play consists of two objective formations; 1) Bakken – A sandstone that has produced over 80M barrels of oil and is present over our acreage, 2) Three Forks Sanish. 7,274 gross and 1,661 net mineral acres located in Sheridan County, Montana. 640 gross and 121 net mineral acres in Stark County, North Dakota. Stark County has seen significant development recently as firms are exploring the potential of the Bakken play in the county. 640 gross and 120 net mineral acres in Mountrail County, North Dakota. We have gained a foothold in Mountrail County, which has been the focal point of drilling in the Williston Basin and the best performing county in North Dakota. The North Dakota State Industrial Commission has reported Mountrail’s most recent monthly production rate, December 2011, at 5.1 million barrels of oil. 1,313 gross and 37 net mineral acres in Williams County, North Dakota. Williams County has also been a top producing county in North Dakota and the most recent production statistics by the North Dakota Industrial Commission (NDIC) report monthly production at 2.4 million barrels of oil. 640 gross and 4 net mineral acres in Divide County, North Dakota. We have acquired small leasehold in Divide County, which has picked up in development lately. The lease currently has 1 well being drilled with a working interest of 5.00%. ITEM 3.Legal Proceedings. Litigation On May 18, 2012 SOG commenced litigation against Petrogulf Corporation in the United States District Court for the District of North Dakota, Case No. 4:12-cv-059 based upon Petrogulf’s breach of an agreement to sell to SOG certain non-operating, working interests in existing oil wells and oil and gas leases in the Williston Basin. The Company’s lawsuit was dismissed upon Petrogulf’s motion in December 5, 2012 and the Company agreed to waive its rights to appeal the decision and dismiss its counterclaims against Petrogulf in January 2013. On October 17, 2013, the Company filed a complaint, Index No. 67528/2013 in the Westchester County Supreme Court of the State of New York (the “Court”) against Timothy Kelly (“Kelly”) seeking damages for Kelly’s breach of fiduciary duty and usurpation of corporate opportunities.Kelly is the former President, Chief Operating Officer, Secretary and Director of the Company.He resigned from each of these positions on August 30, 2013.The complaint alleges that Kelly, prior to his resignation, engaged in a pattern of self-dealing and exposed the Company to adverse criticism and hostility from its shareholders by: (i) purchasing at least one oil well and land that would have been profitable to the Company; (ii) claiming to sell shares of the Company’s stock that he either obtained from other shareholders or that did not exist and (iii) misrepresenting the nature of the stock for his personal profit.The Company is seeking $4,000,000 in compensatory damages, as well as costs, interest and such other relief as the Court may deem just and proper. On January 21, 2014, Tim Kelly filed a counterclaim for breach of contract against Stratex Oil & Gas Holdings, Inc. and Stratex Oil & Gas, Inc. in the matter titled Stratex Oil & Gas Holdings, Inc. v. Kelly, No. 67528/2013 (N.Y. Sup., Westchester County.) Kelly alleges that the Company breached the certain Termination Agreement, dated August 30, 2013 between Kelly and Company. Specifically, Kelly alleges that the Termination Agreement requires the Company to deliver a certain number of shares of The Company’s restricted common stock and pay him a total of approximately $300,000 over a period of thirty months. Kelly claims that the Company has failed to deliver the shares of the Company’s stock and to pay him the monthly payments. Kelly further claims that the Company breached the non-disparaging provision of the Termination Agreement by making derogatory statements about him to the public and/or third-persons. Kelly is seeking a minimum of $500,000 in damages, plus interest and 2,500,000 shares of the Company’s restricted common stock. We are subject to legal proceedings and claims which arise in the normal course of business. Although there can be no assurance as to the ultimate outcome, we generally have denied, or believe we have a meritorious defense and will deny, liability in all significant cases pending against us. Based on information currently available, we believe the amount, or range, of reasonably possible losses in connection with the actions against us, in excess of established reserves, in the aggregate, not to be material to our consolidated financial condition or cash flows. However, losses may be material to our operating results for any particular future period, depending on the level of our income for such period. ITEM 4.Mine Safety Disclosures. None. -26- PART II Item 5.Market for Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. Market Information Shares of the Company’s common stock are currently quoted on the Over-The-Counter Bulletin Board under the symbol “STTX.”Trading in the Company’s common stock is limited and the prices below should not be viewed as an indication that there is any established public trading market for the Company’s securities. Prior to April 2012, zero shares of our stock had traded. QuarterEnded High($) Low($) Fourth Quarter ended December 31, 2012 $ $ Third Quarter ended September 30, 2012 $ $ Second Quarter ended June 30, 2012 $ $ First Quarter ended March 31, 2012 $ NA $ NA Fourth Quarter ended December 31, 2013 $ $ Third Quarter ended September 30, 2013 $ $ Second Quarter ended June 30, 2013 $ $ First Quarter ended March 31, 2013 $ $ Holders As of March 27, 2014, there are 47,542,376 shares of common stock issued and outstanding.These shares of common stock are held of record by 151 registered shareholders. Dividends We have not paid dividends on our common stock and do not expect to declare and pay dividends on our common stock in the foreseeable future. Securities Authorized for Issuance under Equity Compensation Plans The following is certain information about our equity compensation plans as of December 31, 2013: PlanCategory Numberof securities tobeissued upon exercise of outstanding options, warrants andrights Weighted–average exercise price of outstanding options, warrants andrights Numberof securities remaining available forfuture issuance underequity compensation plans (1) Equity Compensation Plans approved by security holders $ In 2012, we adopted a new Stock Incentive Plan (the “2012 Plan”), under which we approved and reserved 12,000,000 shares of common stock to be issued as stock options to our employees, officers, directors.The Options described in this Item 5 do not take into account or include 9,306,250 warrants to purchase common stock that were issued by the Company as of December 31, 2013. -27- Item 6.Selected Financial Data. Not applicable. Item 7.Management's Discussion and Analysis of Financial Condition and Results of Operation Overview We are an independent energy company focused on the acquisition and subsequent exploitation and development of predominantly crude oil in Texas as well as varied non-operated working interests in North Dakota, Montana and Kansas. In Texas, we have interests in certain properties located in Zavala and Callahan Counties. Our Zavala County acreage lies within the established oil rim of the very prolific Eagle Ford Shale play, one of the most actively drilled basins in the United States. The play is also known for multiple stacked pay zones and is also highly prospective for the San Miguel, Austin Chalk and Buda formations, which all produce within the general vicinity.Management views our Zavala County acreage as the cornerstone of its present development program.Our Callahan County property is situated on acreage where we intend to drill low risk, shallow wells.In Montana, we focus on stacked Williston Basin production primarily form the Bakken Shale, and Three Forks formations.Our Kansas production is primarily attributable to the shallow Arbuckle formation. Present corporate strategy is to internally identify those prospects, which may take the form of acquisition of bolt on acreage and/or production within existing core areas or other potentially opportunistic areas of interest. We intend to evaluate those prospects utilizing subsurface geology, geophysical data and existing well control.Currently, we utilize the services of geologists, petroleum engineers and geophysicists with local expertise on a contract basis, in order to maintain a low cost structure. To date, the Company has only held small, passive, non-operated working interests in North Dakota, Montana and Kansas.By virtue of our two recently announced transactions in Zavala and Callahan Counties, Texas, the Company now intends to actively exploit these properties by assuming operator status and owning large and in these 2 particular instances, majority, working interests.Upon assuming the role of operator, subject to the terms of the underlying leases, the Company will be able to have full control over the timing of expenditures, drilling and completion costs, and operating budgets. The Company currently owns an interest in 32 wells, 26 of which account for the Company’s present net production and cash flow.Currently, we hold approximately 10,212 net leasehold acres in Sheridan, Montana, Williams, Divide, Mountrail, and Stark Counties, North Dakota and Callahan and Zavala Counties, Texas. The Bakken formation is recognized internationally as a major source of oil reserves.The United States Geological Survey (USGS) estimates that the Bakken has some 4.3 billion barrels of recoverable oil.The Keystone pipeline, which runs along the US-Canada border, was halted by President Obama and we expect it to be approved and construction to be resumed in the near future.If approved, it will be a principal means of transporting the Bakken oil from the Canadian and US portions of the formation to the refineries.It is believed that the Bakken oil fields and the shale gas fields in other parts of the US will make the US energy independent this decade. We expect to continue to acquire oil and gas properties and to build our asset base.As we continue to review business opportunities, we believe that we will need to raise additional capital through equity sales and debt financing to continue to acquire more properties, and business opportunities, such properties are expected to generate cash flow from participation in the development of the drilling programs that each property is designed to support. Commodity Prices Our results of operations are heavily influenced by commodity prices. Factors that may impact future commodity prices, including the price of oil and natural gas, include: ● developments generally impacting the Middle East, including Iraq, Iran, Libya and Egypt; ● the extent to which members of the Organization of Petroleum Exporting Countries and other oil exporting nations are able to continue to manage oil supply through export quotas; ● the overall global demand for oil; ● overall North American natural gas supply and demand fundamentals; ● the impact of the condition of the United States economy; ● weather conditions; and ● liquefied natural gas deliveries to the United States. -28- Although we cannot predict the occurrence of events that may affect future commodity prices or the degree to which these prices will be affected, the prices for any commodity that we produce will generally approximate current market prices in the geographic region of the production. From time to time, we may evaluate the benefits of hedging a portion of our commodity price risk to mitigate the impact of price volatility on our business. Oil and natural gas prices have been subject to significant fluctuations during the past several years. In general, average oil and natural gas prices were substantially higher during the comparable periods of 2013 measured against 2012. The following table sets forth the average New York Mercantile Exchange (NYMEX) oil and natural gas prices for the years ended December 31, 2013 and 2012, as well as the high and low NYMEX price for the same periods: Years Ended December 31, Average NYMEX prices: Oil (Bbl) $ $ Natural gas (MMBtu) $ $ High / Low NYMEX prices: Oil(Bbl): High $ $ Low $ $ Natural Gas (MMBtu): High $ $ Low $ $ Results of Operations for the year ended December 31, 2013 as compared to the year ended December 31, 2012: Revenues: We generated revenues of $847,257 for the year ended December 31, 2013 and $959,388 for the year ended December 31, 2012. The decrease in revenue reflects a decrease in sales volumes as a result of the one of the Company’s major wells being down for several months during the year ended December 31, 2013. Operating Expenses: ● Production expense was $268,083 for the year ended December 31, 2013 and $235,845 for the year ended December 31, 2012.The slight increase in expenses reflects an increase in the number of producing wells during the year ended December 31, 2013. ● General and administrative expense was $4,406,937 for the year ended December 31, 2013 and $5,461,053 for the year ended December 31, 2012.The decrease in expense is primarily attributable to a decrease in professional fees from the prior year in which the Company had increased G &A cost for the Company’s merger, and a decrease in stock based compensation to consultants, the majority of which was related to the financing commitment for Stratex's attempted acquisition of Magellan Petroleum.In addition, the company engaged key consultants to assist in the oil and gas efforts. ● Depletion, depreciation and amortization expense was $150,101 for the year ended December 31, 2013 and $484,853 for the year ended December 31, 2012.The decrease in expense reflects a decrease in total oil production coupled with a decrease in the per barrel depletion rates as a result of the Company reserve reports as compared to the year ended December 31, 2012. ● Impairment of oil and gas assets was $753,865 for the year ended December 31, 2013 and $1,059,297 for the year ended December 31, 2012. The impairment loss was recognized to reflect the annual reserve report obtained by the company’s third party engineers. During the years ended December 31, 2013 and 2012 the Company recorded abandonment costsof $0 and $455,815, respectively. -29- Other Income (Expense)-net: Other Income (Expense)-net: Other income (expenses) consist primarily of gains and losses on the change in fair value of derivative liabilities, gains and losses on sale of oil and gas properties and interest expense all primarily related to the Company’s convertible promissory notes, traditional notes and warrant issuances. Other income (expenses) - net decreased by $419,963 to $(513,186) for the year ended December 31, 2013 as compared to other income (expenses) - net of $(933,149) during the year ended December 31, 2012. For the year ended December 31, 2013 other income (expenses) consisted of interest income of $25, $(1,318,051) in interest expense, a gain on change in fair value of derivative liabilities of $516,880, a gain on sale of oil and gas properties of $275,000, and other income of $12,960. For the year ended December 31, 2012 other income (expenses) consisted of interest income of $700, $(675,001) in interest expense, a loss on change in fair value of derivative liabilities of $(258,848). Liquidity and Capital Resources: We have incurred net operating losses and operating cash flow deficits since inception, continuing through the first quarter of 2014. We are in the early stages of acquisition and development of oil and gas leaseholds and properties, and we have been funded primarily by a combination of equity issuances and debt, and to a lesser extent by operating cash flows, to execute on our business plan of acquiring working interests in oil and gas properties and for working capital for production. At December 31, 2013, we had cash and cash equivalents totaling $609,061. Our ability to obtain financing may be impaired by many factors outside of our control, including the capital markets (both generally and in the crude oil and natural gas industry in particular), our limited operating history, the location of our crude oil and natural gas properties and prices of crude oil and natural gas on the commodities markets (which will impact the amount of asset-based financing available to us) and other factors. Further, if crude oil or natural gas prices on the commodities markets decline, our revenues will likely decrease and such decreased revenues may increase our requirements for capital. Any new debt or equity financing arrangements may not be available to us, or may be available only on unfavorable terms. Additionally, these alternatives could be highly dilutive to our existing stockholders, and may not provide us with sufficient funds to meet our long-term capital requirements. We have and may continue to incur substantial costs in the future in connection with raising capital to fund our business, including investment banking fees, legal fees, accounting fees, securities law compliance fees, printing and distribution expenses and other costs. We may also be required to recognize non-cash expenses in connection with certain securities we may issue, which may adversely impact our financial condition. If the amount of capital we are able to raise from financing activities, together with our revenues from operations, is not sufficient to satisfy our capital needs (even to the extent that we reduce our operations), we will be required to reduce operating costs, which could jeopardize our future strategic initiatives and business plans, and we may be required to sell some or all of our properties (which could be on unfavorable terms), seek joint ventures with one or more strategic partners, strategic acquisitions and other strategic alternatives, cease our operations, sell or merge our business, or file a petition for bankruptcy. Our financial statements for the year ended December 31, 2013 were prepared assuming we would continue as a going concern, which contemplates that we will continue in operation for the foreseeable future and will be able to realize assets and settle liabilities and commitments in the normal course of business. These financial statements do not include any adjustments to reflect the possible future effects on the recoverability and classification of assets or the amounts and classifications of liabilities that could result should we be unable to continue as a going concern. Cash from Operating Activities Cash used in operating activities was $66,051 for the year ended December 31, 2013, as compared to cash used in operating activities of $856,499 during theyear ended December 31, 2012. The decrease in cash used in operating activities during the year ended December 31, 2013 as compared to December 31, 2012 is primarily due to an increase in accounts payable and accrued expenses partially offset by a decrease in accounts receivable. In addition, during the year ended December 31, 2013 as compared to the year ended December 31, 2012 there was a decrease in legal and professional fees and a decrease in salaries and payroll related expenses. Cash from Investing Activities Cash used in investing activities for the year ended December 31, 2013 was $351,241 as compared to $1,401,938 during theyear ended December 31, 2012. The net decrease is due to the Company receiving $815,000 in proceeds from the sale of oil and gas properties during 2013, as well as a slight decrease in capital acquisition cost during 2013 as compared to the comparable period ended 2012. -30- Cash from Financing Activities Total net cash provided by financing activities was $951,250 for the year ended December 31, 2013, from various debt and equity offerings. Total net cash provided by financing activities during the period ended December 31, 2012 was $1,747,735 from various debt and equity offerings. For more details about these debt and equity financings, see Notes to the Consolidated Financial Statements for the years ended December31, 2013 and 2012, incorporated by reference herein. Planned Capital Expenditures Dependent on our ability to obtain sufficient financing, development plans for 2013 include identifying, acquiring and operating properties as well continued development of our existing leases. We will also to continue to participating in the ongoing Authorization for Expense (AFE) process for the existing properties. The Company incurred approximately $1,163,927 in development costs related to the purchase of working interest in wells during the calendar year 2013.Unrelated to any potential acquisitions the Company expects to incur maintenance and operating costs of approximately $45,000 to $60,000 per month for the next twelve months to maintain these assets. Critical Accounting Policies and Estimates: Our discussion of our financial condition and results of operations is based on the information reported in our financial statements. The preparation of our financial statements requires us to make assumptions and estimates that affect the reported amounts of assets, liabilities, revenues and expenses as well as the disclosure of contingent assets and liabilities as of the date of our financial statements. We base our assumptions and estimates on historical experience and other sources that we believe to be reasonable at the time. Actual results may vary from our estimates due to changes in circumstances, weather, politics, global economics, mechanical problems, general business conditions and other factors. Our significant accounting policies are described in Note 2 –Summary of Significant Accounting Policies to our consolidated financial statements. We have outlined below certain of these policies that have particular importance to the reporting of our financial condition and results of operations and that require the application of significant judgment by our management. Key Definitions Proved reserves, as defined by the SEC, are the estimated quantities of crude oil, condensate, natural gas and natural gas liquids that geological and engineering data demonstrate with reasonable certainty are recoverable in future years from known reservoirs under existing economic and operating conditions. Valuations include consideration of changes in existing prices provided only by contractual arrangements, but not on escalations based upon future conditions. Prices do not include the effect of derivative instruments, if any, entered into by us. Proved developed reserves are those reserves expected to be recovered through existing equipment and operating methods. Additional oil and gas volumes expected to be obtained through the application of fluid injection or other improved recovery techniques for supplementing the natural forces and mechanisms of primary recovery would be included as proved developed reserves only after testing of a pilot project or after the operation of an installed program has confirmed through production response that increased recovery will be achieved. Proved undeveloped reserves are those reserves that are expected to be recovered from new wells on non-drilled acreage, or from existing wells where a relatively major expenditure is required for recompletion. Reserves on non-drilled acreage are limited to those drilling units offsetting productive units that are reasonably certain of production when drilled. Proved reserves for other non-drilled units are claimed only where it can be demonstrated with certainty that there is continuity of production from the existing productive formation. -31- Estimation of Reserves Volumes of reserves are estimates that, by their nature, are subject to revision. The estimates are made using all available geological and reservoir data as well as production performance data. There are numerous uncertainties in estimating crude oil and natural gas reserve quantities, projecting future production rates and projecting the timing of future development expenditures. Natural gas and oil reserve engineering must be recognized as a subjective process of estimating underground accumulations of natural gas and oil that cannot be measured in an exact way. Estimates of independent engineers that we use may differ from those of other engineers. The accuracy of any reserve estimate is a function of the quantity and quality of available data and of engineering and geological interpretation and judgment. Accordingly, future estimates are subject to change as additional information becomes available. The most critical estimate we make is the engineering estimate of proved oil and gas reserves. This estimate affects the application of the successful efforts method of accounting, the calculation of depletion, depreciation and amortization of oil and gas properties and the estimate of any impairment of our oil and gas properties. It also affects the estimated lives used to determine asset retirement obligations. In addition, the estimates of proved oil and gas reserves are the basis for the annual year end disclosure of the related standardized measure of discounted future net cash flows. Revenues from the sale of oil and natural gas are recognized when the product is delivered at a fixed or determinable price, title has transferred, and collectability is reasonably assured and evidenced by a contract. We follow the “sales method” of accounting for oil and natural gas revenue, so we recognize revenue on all natural gas or crude oil sold to purchasers, regardless of whether the sales are proportionate to our ownership in the property. We recognize a receivable or liability only to the extent that we have an imbalance on a specific property greater than our share of the expected remaining proved reserves. For oil sales, this occurs when the customer's truck takes delivery of oil from the operators’ storage tanks Successful Efforts Accounting We utilize the successful efforts method to account for our natural gas and oil operations. Under this method, all costs associated with natural gas and oil lease acquisitions, successful exploratory wells and all development wells are capitalized. Development costs of producing properties are amortized on a units-of-production basis over the remaining life of proved developed producing reserves, and leasehold costs associated with producing properties are amortized on a units-of-production basis over the remaining life of all proved reserves associated with the leases on which producing properties are drilled. Unproved leasehold costs are capitalized pending the results of exploration efforts. Exploration costs, including geological and geophysical expenses, exploratory dry holes and delay rentals, are expensed when incurred. Impairment of Properties We review our proved properties for potential impairment at the field level when management determines that events or circumstances indicate that the recorded carrying value of any of the properties may not be recoverable. Such events include a projection of future natural gas and oil reserves that will be produced from a well, the timing of this future production, future costs to produce the natural gas and oil, and future inflation levels. If the carrying amount of an asset exceeds the sum of the discounted estimated future net cash flows, we recognize impairment expense equal to the difference between the carrying value and the fair market value of the asset, which is estimated to be the expected discounted value of future net cash flows from reserves, without the application of any estimate of risk. We cannot predict the amount of impairment charges that may be recorded in the future. Unproved leasehold costs are reviewed periodically and impairment is recognized to the extent, if any, that the cost of the property has been impaired. We follow the Accounting Standards Codification ASC 360 Property, Plant, and Equipment, for these evaluations. Unamortized capital costs are reduced to fair value if the undiscounted future net cash flows from our interest in the property’s estimated proved reserves are less than the asset’s net book value. -32- Proved Reserves Estimates of our proved reserves included in this report are prepared in accordance with accounting principles generally accepted in the United States of America and SEC guidelines. Our engineering estimates of proved oil and natural gas reserves directly impact financial accounting estimates, including depletion, depreciation and amortization expense and the impairment. Proved oil and natural gas reserves are the estimated quantities of oil and natural gas reserves that geological and engineering data demonstrate with reasonable certainty to be recoverable in future years from known reservoirs under period-end economic and operating conditions. The process of estimating quantities of proved reserves is very complex, requiring significant subjective decisions in the evaluation of all geological, engineering and economic data for each reservoir. The accuracy of a reserve estimate is a function of: (i) the quality and quantity of available data; (ii) the interpretation of that data; (iii) the accuracy of various mandated economic assumptions and (iv) the judgment of the persons preparing the estimate. The data for a given reservoir may change substantially over time as a result of numerous factors, including additional development activity, evolving production history and continual reassessment of the viability of production under varying economic conditions. Changes in oil and natural gas prices, operating costs and expected performance from a given reservoir also will result in revisions to the amount of our estimated proved reserves. We engage independent reserve engineers to estimate our proved reserves. Share-Based Compensation Generally, all forms of share-based payments, including stock option grants, warrants, restricted stock grants and stock appreciation rights are measured at their fair value utilizing an option pricing model on the awards’ grant date, based on the estimated number of awards that are ultimately expected to vest. Share-based compensation awards issued to non-employees for services rendered are recorded at either the fair value of the services rendered or the fair value of the share-based payment, whichever is more readily determinable. The expenses resulting from share-based payments are recorded in cost of goods sold or general and administrative expense in the statement of operations, depending on the nature of the services provided. Derivative Valuation We estimate the fair value of financial assets and liabilities based on a three-level valuation hierarchy for disclosures of fair value measurement and enhanced disclosure requirements for fair value measures. The three levels are defined as follows: Level 1 - inputs to the valuation methodology are quoted prices (unadjusted) for identical assets or liabilities in active markets. Level 2 - inputs to the valuation methodology include quoted prices for similar assets and liabilities in active markets, and inputs that are observable for the asset or liability, either directly or indirectly, for substantially the full term of the financial instrument. Level 3 - inputs to the valuation methodology are unobservable and significant to the fair value measurement. All derivative instruments are recorded on the balance sheet at their fair value. Changes in the fair value of each derivative are recorded each period in current period earnings. New Accounting Pronouncements For of the recently issued accounting pronouncements see Note 2 to the consolidated financial statements Item 7A. Quantitative and Qualitative Disclosures About Market Risk. Not applicable. -33- Item 8. Financial Statements and Supplementary Data. STRATEX OIL & GAS HOLDINGS, INC. CONSOLIDATED FINANCIAL STATEMENTS DECEMBER 31, 2013 -34- Stratex Oil & Gas Holdings, Inc. Consolidated Financial Statements December 31, 2013 Table of Contents Page(s) Report of Independent Registered Public Accounting Firm F-2 Consolidated Balance Sheets as of December 31, 2013 and 2012 F-3 Consolidated Statements of Operations For the Years Ended December 31, 2013 and 2012 F-4 Consolidated Statements of Changes in Stockholders’ Equity For the Period January 1, 2012 through December 31, 2013 F-5 Consolidated Statements of Cash Flows
